 In the Matter of LINCOLN ENGINEERING COMPANYandTOOL & DIEMAKERS LODGE 688 OF TIIE INTERNATIONAL ASSOCIATION OF MACHIN-ISTS,DISTRICT No. 9In the Matter of LINCOLNENGINEERINGCOMPANYandPROGRESSIVELODGE 41 OF THE INTERNATIONAL ASSOCIATION OF MACHINISTS,DIS-TRICT No. 9In the Mattel' 'Of LINCOLN ENGINEERING COMPANYandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA, LOCAL No. 691Cases Nos. R-1882, R-1883, and R-1884SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember 6, 19/10On July 29, 1940, the National Labor Relations Board, herein calledthe Board issued its Decision and Direction of Elections in the above-entitled proceeding.'Pursuant to the Direction of Elections, elec-tions by secret ballot were conducted on August 22, 1940, under thedirection and supervision of the Regional Director for the FourteenthRegion (St. Louis, Missouri).On August 26, 1940, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issuedan Election Report, copies of which were duly served on the parties.No objections to the conduct of the ballot or Election Report havebeen filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Tool and Die Makers(The number of einliloyees who were eligible to vote was 12)Total number ofballots cast-------------------------------12Number of ballots challenged______________________________1Number of blank ballots___________________________________NoneNumber of void ballots____________________________________NoneTotal number of ballots counted____________________________1125 N L R B 108327 N. L.R B., No. 21.86 LINCOLN ENGINEERINGCOMPANYNumber of ballots voted for Tool & Die Makers Lodge 688 ofthe International Association of Machinists, District No 9_10Number of ballots voted for Lincoln Employees Benefit Associa-ation-------------- ------------------------------------1Number of Ballots voted for International Union, UnitedAutomobile Workers of America, Local No. 691 ------------ NoneNumber of Ballots voted for none of the thi ee labor organi-zations-------------------------------------------------NoneMachinists(The number of employees who were eligible to vote was 90)Total number of ballots cast-------------------------------86.Number of ballots challenged------------------------------ NoneNumber of blank-ballots----------------------------------- NoneNumber of void ballots------------------------------------ NoneTotal number of ballots counted----------------------------86Number of ballots voted for Progressive Lodge 41 of the Inter-national Association of Machinists, District No. 9---------48Number of ballots voted for Lincoln Employees Benefit Asso-ciation-------------------------------------------------20Number of ballots voted for International Union, United Auto-mobile Workers of America, Local No. 691----------------18Number of ballots voted for none .of the three labor organi-zations------------------------------------------------- NoneRemaining Production and Maintenance Employees(The number of employees who were eligible to vote was 130)Total number of ballots cast-------------------------------125Number of ballots challenged------------------------------ NoneNumber of blank ballots----------------------------------- NoneNumber of void ballots------------------------------------ NoneTotal number of ballots counted----------------------------125Number of ballots voted for International Union, United Auto-mobile Workers of America, Local No. 697----------------76Number- of ballots voted for Lincoln Employees enefit Asso-ciation-----------------------------------------45Number of ballots voted for neither labor,organization---__-487Since the counting of the one challenged vote would not affect theresults of the election among the tool and die makers, it is unneces-sary to make any determination with respect thereto.The Directions of Elections provided that elections be conductedamong the employees of the Company within the following groups :(a)The tool and die makers and apprentices employed in thetoolroom, excluding supervisory employees, to determine whetherthey desire to be represented by Lodge 688, the U. A. W., or theAssociation, for the purposes of collective bargaining, or by none ofthe three labor organizations;(b)The machinists, machine hands, helpers, and apprentices, em-ployed in the machine shop, the fitting department, and the experi- 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDmental department, excluding supervisory employees, to determinewhether they desire to be repreesnted by Lodge 41, the U. A. W., orthe Association, for the purposes of collective bargaining or by noneof the three labor organizations;.(c)All the remaining production, and maintenance employees ofthe Company, excluding supervisory employees having authority tohire and discharge, foremen, office employees, and watchmen, butincluding line men and group leaders, to determine whether theydesire to be represented by the U. A. W. or the Association for thepurposes of collective-bargaining, or by neither.In its Decision the Board made no final determination' as. to theunit or units appropriate for the purposes of collective bargaining,pending elections to be held as directed above.The Board- stated,inter alia:"If a majority of the tool and die makers cast their votesfor the U. A. W. and/or the Association, the tool and die makers shallbe included within the industrial unit'and their votes shall then becounted for the determination of the representative as between theU. A. W. and the Association, along with the other votes cast by theemployees who are already found to be included in the industrialunit.In the event, however, that a majority of the tool and dieemployees cast their votes for Lodge 688 or for neither the U. A. W.,the Association, nor Lodge 688, the tool and die employees shall beexcluded from the industrial unit.Likewise, if a_majority of themachinists choose the U. A. W. and/or the Association, the ma-chinists shall be included within the industrial unit and their votescounted for the determination of the representative as between theU. A. W. and the Association, along with the other votes cast by theemployees who are already found to be included in the industrialunit.However, should a majority of the machinists cast their votesfor Lodge 41 or for neither the U. A. W., the Association, nor Lodge41, the machinists shall be excluded from the general unit.We shallcertify the union or unions, if any, designated by a majority of theemployees within the appropriate unit or units as the exclusiverepresentative thereof."Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACT1.We find that the tool and die makers and apprentices employedin the toolroom of Lincoln Engineering Company, St. Louis, Mis-souri, excluding supervisory employees, constitute a unit appropriateinsure to employees of the Company the full benefit of their right toself-organization and to collective bargaining, and otherwise efFectu--ate the policies of the Act. LINCOLN ENGINEERING COMPANY892.We find that the machinists, machine hands, helpers, and ap-prentices employed in the machine shop, fitting department, and the.experimental department of Lincoln Engineering Company, St.Louis,Missouri, excluding supervisory employees, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining, and otherwiseeffectuate the policies of the Act.3.We find that the remaining production and maintenance em-ployee;i employed, by Lincoln Engineering Company, St. Louis,Missouri, excluding supervisory employees having authority to hireand discharge, foremen, office employees, and watchmen, but includ-ing line men and group leaders, constitute a unit appropriate forthe purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining, and otherwise effectuatethe policies of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.The tool and die makers and apprentices employed in the tool-room of Lincoln Engineering Company, St. Louis, Missouri, excludingsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.2. 'The machinists, machine hands, helpers, and apprentices em-ployed in the machine shop, fitting department, and the experimentaldepartment of Lincoln Engineering Company, St. Louis, Missouri,excluding supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.3.The remaining production and maintenance employees employedby Lincoln Engineering Company, St. Louis, Missouri, excludingsupervisory employees having authority to hire and discharge, fore-men, office employees, and watchmen, but including line men and groupleaders, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (h) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, 90DECISIONS OF NATIONAL LABOR RELATIONS BOARD49 Stat. 449, and pursuant to Article III, Sections 8 and 9 of NationalLabor Relations Board Rules and Regulations-Series 2, as amendedIT IS HEREBY CERTIFIEDthat Tool & Die Makers Lodge 688 of theInternational Association of Machinists, District No. 9, affiliated withthe American Federation of Labor, has been designated and selectedby a majority of the tool and die makers and apprentices 'emlilbyedin the toolrooin of Lincoln Engineering Company, St. Louis, Missouri,excluding supervisory employees, as their representative for the pur-poses of collective bargaining, and that, pursuant to the provisions ofSection 9 (a) of the National Labor Relations Act, Tool & Die MakersLodge 688 of the International Association of Machinists, DistrictNo. 9, affiliated with the American Federation of Labor, is the exclusiverepresentative of all such employees, for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment; andIT IS HEREBY CERTIFIED that Progressive Lodge 41 of the InternationalAssociation of Machinists, District No. 9, affiliated with the AmericanFederation of Labor, has been designated and selected by a majorityof the machinists,machine hands,helpers,and apprentices employedin the machine shop, fitting department and the experimental depart-ment, excluding supervisory employees as their representative for thepurposes of collective bargaining;and that, pursuant to the provisionsof Section 9 (a) of the National Labor Relations Act, ProgressiveLodge 41 of the International Association of Machinists, affiliated withthe American Federation of Labor, is the exclusive representative ofall such employees for the purposes of collective bargaining withrespect to rates of pay,wages, hours of employment,and other condi-tions of employment; andIT IS HEREBY CERTIFIED that International Union, United AutomobileWorkers of America, Local No. 691, affiliated with the Congress ofIndustrial Organizations, has been designated and selected by a ma-jority of the remaining production and maintenance employees ofLincoln Engineering Company, St. Louis, Missouri, excluding super-visory employees having authority to hire and discharge, foremen,office employees, and watchmen,but including line men and groupleaders, as their representative for the purposes of collective bargain-ing, and that, pursuant to the provisions of Section 9 (a) of theNational Labor Relations Act, International Union, United Auto-mobile Workers of America, Local No. 691, affiliated with the Congressof Industrial Organizations,is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.